This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36888

 5 THEODORE JASON LUJAN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF MORA COUNTY
 8 Abigail Aragon, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Tania Shahani, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant Theodore Jason Lujan appeals from his conviction of child abuse not

19 resulting in death. This Court issued a notice of proposed disposition, proposing to
1 summarily dismiss for lack of a final order. Defendant filed a response to our calendar

2 notice (MIO), stating that he “concurs with this Court’s proposed summary dismissal

3 of his appeal for lack of jurisdiction.” [MIO 2] Accordingly, and for the reasons stated

4 in our notice of proposed disposition, we dismiss.

5   {2}   IT IS SO ORDERED.


6                                         ____________________________________
7                                         LINDA M. VANZI, Chief Judge


8 WE CONCUR:



 9 ____________________________________
10 JULIE J. VARGAS, Judge



11 ___________________________________
12 EMIL J. KIEHNE, Judge




                                             2